Little, J.
When on the trial of a claim case a judgment was rendered in favor of a named person as transferee of the execution which had been levied, this person was an essential party defendant to a bill of exceptions sued out by the claimant to review- that judgment; and if, instead of making such person a party defendant in error, the plaintiff in error ‘named as such party the original plaintiff in execution, the writ of error will be dismissed for want of a proper party defendant in error.

Writ of error dismissed.


All the Justices concurring.

E. C. Speer, Thomas Guice, and Allen Fort, for plaintiff in error. W. P. Wallis and R. L. Maynard, contra.